TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 3, 2013



                                      NO. 03-12-00807-CR


                               John Henry Carter, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee




       APPEAL FROM 391ST DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the written motion of the appellant to dismiss the appeal

and the same being considered, because it is the opinion of this Court that the same should be

granted: it is ORDERED, ADJUDGED and DECREED by the Court that the appellant be

allowed to withdraw his notice of appeal and that the appeal be dismissed; and it appearing that

the appellant is indigent and unable to pay costs, that no adjudication as to costs is made; and

that this decision be certified below for observance.